United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3596
                                   ___________

Vincent C. Donovan,                     *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Alberto Gonzales, United States         * District of South Dakota.
Attorney General; R. Martinez,          *
Warden, FPC Yankton,                    *     [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: July 3, 2006
                                Filed: July 5, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

        Vincent Donovan is serving a 212-month prison sentence imposed in the
Eastern District of Wisconsin after a jury found him guilty of participating in a drug
conspiracy and related offenses. See United States v. Donovan, 24 F.3d 908 (7th
Cir.), cert. denied, 513 U.S. 905 (1994). From his current place of confinement at the
Federal Prison Camp in Yankton, South Dakota, Donovan filed this 28 U.S.C. § 2241
petition in June 2005, challenging the government’s legal authority to charge him
under 21 U.S.C. § 841, because “he was/is not [a member] of the ‘class’ of persons
whom the statute sweeps into its criminal ambit.” The district court1 dismissed
Donovan’s petition, finding his inability to file a successive 28 U.S.C. § 2255 motion
did not make section 2255 inadequate or ineffective, and he appeals. Following
careful review, see Hill v. Morrison, 349 F.3d 1089, 1091 (8th Cir. 2003), we affirm
for the reasons stated by the district court. See 8th Cir. R. 47B. The government’s
pending motion to expand the appellate record and take judicial notice of the previous
28 U.S.C. § 2241 petition is granted.
                        ______________________________




       ¹The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.

                                         -2-